         Case 1:19-cv-10289-PBS Document 36 Filed 05/03/19 Page 1 of 3



                         UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF MASSACHUSETTS


 KENNETH EBBE,
                       Petitioner,
        v.                                                Civil Action No. 1:19-cv-10289-PBS

 CONCORDE INVESTMENT SERVICES, LLC,
 WESTMINSTER FINANCIAL SECURITIES,
 INC., WESTMINSTER FINANCIAL ADVISORY
 CORP. and RICHARD G. CODY & JILL M.
 CODY a/k/a JILL M. TRAMONTANO,

                       Respondents.

                            NOTICE OF CROSS-MOTION
                      TO CONFIRM FINRA ARBITRATION AWARD

       Please take notice that pursuant to Local Rule 7.1(a) of the United States District Court for

the District of Massachusetts, and 9 U.S.C. §§ 6 & 10, and for the reasons stated more fully in the

accompanying Memorandum of Law, which is incorporated herein, Concorde hereby moves for

an order confirming the FINRA arbitration award.


Date: May 3, 2019                                Respectfully Submitted,

                                                          /s/ N. Nancy Ghabai
                                                   N. Nancy Ghabai (BBO #645050 )
                                                   GHABAI LAW GROUP LLC
                                                   260 Franklin Street, Suite 1860
                                                   Boston, MA 02110
                                                   Phone: (617) 502-6561
                                                   nghabai@glgesq.com

                                                       /s/ Shane Haselbarth
                                                   Gerry Kowalski, admitted pro hac vice
                                                       (Pa. ID 43216)
                                                   Shane Haselbarth, admitted pro hac vice
                                                       (Pa. ID 206371)
                                                   MARSHALL DENNEHEY WARNER
                                                   COLEMAN & GOGGIN
                                                   2000 Market Street, Suite 2300
                                                   Philadelphia, PA 19103
Case 1:19-cv-10289-PBS Document 36 Filed 05/03/19 Page 2 of 3



                                Phone: (215) 575-2600
                                gjkowalski@mdwcg.com
                                sshaselbarth@mdwcg.com

                                Counsel for Respondent / Cross-Movant
                                Concorde Investment Services LLC
         Case 1:19-cv-10289-PBS Document 36 Filed 05/03/19 Page 3 of 3



                                 RULE 7.1 CERTIFICATION

       I hereby certify that the issues that are the subject of this Cross-Motion have been discussed

extensively between counsel for the respective parties, and they have been unable to revolve their

dispute without the intervention of the Court. In addition, and pursuant to Local Rule 7.1(a)(2), I

conferred in good faith with Counsel for Mr. Ebbe and was unable to resolve the issue presented.

                                                     /s/ Shane Haselbarth
                                                     Shane Haselbarth


                                CERTIFICATE OF SERVICE

       In accordance with Local Rule 5.2(b), I hereby certify that this document filed through the

ECF system on May 3, 2019, will be sent electronically to the registered participants as identified

on the Notice of Electronic Filing.



                                                     /s/ Shane Haselbarth
                                                     Shane Haselbarth
